Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 1 of 6 PageID #: 1759




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 DEREK COPPER, et al.,

                Plaintiffs,
                                                     MEMORANDUM AND ORDER
        -against-                                    Case No. 14-CV-3676 (FB) (RLM)

 CAVALRY STAFFING, LLC, et al.,

                Defendants.
 ------------------------------------------------x
 BORRELLI & ASSOCIATES, P.L.L.C.,

                Third-Party Plaintiff,

        -against-

 FLEET STAFF, INC. and RONALD E.
 HEINEMAN,

                Third-Party Defendants.
 ------------------------------------------------x

 BLOCK, Senior District Judge:

        Magistrate Judge Mann has issued a report and recommendation (“R&R”)

 recommending that the Court deny the third-party plaintiff’s motion for a default

 judgment against the third-party defendants.            The third-party plaintiff timely

 objected to the R&R, triggering the Court’s de novo review. See 28 U.S.C. §

 636(b)(1). For the following reasons, the Court sustains the objection.




                                                 1
Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 2 of 6 PageID #: 1760




                                              I

        The factual and procedural background of what began as a wage-and-hour

 class action are set out in the R&R. To summarize: Shortly before suit was filed,

 the main defendant, Cavalry Staffing, LLC (“Cavalry”), sold all of its assets to Fleet

 Staff, Inc. (“Fleet”). Despite the sale, Cavalry continued to defend the suit on its

 own behalf. At some point, however, Cavalry and Fleet agreed to a “50/50 split” of

 any liability to the plaintiffs.

        The plaintiffs and Cavalry reached a settlement, which the Court approved in

 February 2018. Pursuant to the settlement, Cavalry was to pay $460,000 by April

 13, 2018. On that date, its counsel informed plaintiffs’ counsel that Cavalry could

 not make the required payment. After the Court intervened, Cavalry paid $230,000,

 which the parties agreed would first be distributed to class members.

        While attempting to collect the remaining $230,000, plaintiffs’ counsel

 learned of Fleet’s purchase of Cavalry. After first seeking an order requiring Fleet

 to turn over its share of the “split liability,” plaintiffs’ counsel, Borelli & Associates,

 P.L.L.C. (“Borelli”), ultimately agreed to an assignment of Cavalry’s claim against

 Fleet for breach of contract. The Court approved the assignment and, without

 expressing any opinion as to the merits of the claim, granted Borelli leave to file a

 third-party complaint against Fleet and its owner, Robert Heineman. After both




                                             2
Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 3 of 6 PageID #: 1761




 third-party defendants defaulted, the Court referred Borelli’s motion for a default

 judgment for a report and recommendation.

                                           II

       Magistrate Judge Mann recommended denying the motion because

 Cavalry’s claim against Fleet for breach of contract was “an unenforceable

 contractual indemnification claim in a wage-and-hour case.” R&R at 16. Borelli

 argues that this conclusion was erroneous.

       In Herman v. RSR Security Services Ltd., 172 F.3d 132 (2d Cir. 1999), the

 Second Circuit held that “[t]here is no right of contribution or indemnification for

 employers found liable under the FLSA.” Id. at 144. All agree, however, that

 Herman dealt with claims for contribution and indemnification directly under the

 FLSA. The question in this case is whether the statute also bars claims for

 contractual indemnification. Herman is silent on that question.

       As Magistrate Judge Mann correctly noted, several district courts in the

 circuit have extended Herman to claims for contractual indemnification. That line

 of cases traces its origins to Gustafson v. Bell Atlantic Corp., 171 F. Supp. 2d 311

 (S.D.N.Y. 2001). The Court finds Gustafson distinguishable.

       The plaintiff in Gustafson was initially a chauffeur working for a limousine

 company that contracted with the defendant. The defendant eventually required

 the plaintiff and other chauffeurs “to form their own corporations, which were

                                           3
Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 4 of 6 PageID #: 1762




 required to carry workers' compensation, unemployment compensation and non-

 owners liability insurance.” Id. at 317. The plaintiff complied and formed a

 corporation; “at all times [he] was its sole owner, officer and employee.” Id. The

 defendant then contracted with the plaintiff, with the contract requiring the plaintiff

 to indemnify the defendant for any losses “caused by the performance of any

 services or the providing of any materials under this agreement.” Id. at 327 n.7.

       The plaintiff sued the defendant under the FLSA, successfully arguing that

 he had been misclassified as an independent contractor. See id. at 326 (“[W]e

 conclude, as a matter of law, that plaintiff was an employee of the Company for

 FLSA purposes.”). The defendant then attempted to negate that success by

 invoking the contractual indemnity provision. The court quite sensibly rebuffed

 the attempt: “Allowing indemnification in cases such as this would permit

 employers to contract away their obligations under the FLSA, a result that flouts

 the purpose of the statute.” Id. at 328.

       Two facts distinguish this case from Gustafson. First, the indemnity

 agreement in Gustafson would have put the liability for its noncompliance with the

 FLSA on the plaintiff—the very party invoking the statute’s protection. The

 agreement between Cavalry and Fleet does no such thing. To the contrary, as the

 plaintiffs’ collection efforts attest, the agreement benefitted the plaintiffs by




                                             4
Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 5 of 6 PageID #: 1763




 making available another source of funds to satisfy an obligation that Cavalry

 could not.

       Second, the agreement between Cavalry and Fleet does not incentivize

 flouting the FLSA. The Court questions whether any typical indemnity agreement

 does so; after all, employers regularly seek to manage their risk of liability through

 bonds and insurance policies. See, e.g., Amaya v. Garden City Irrigation, Inc., 645

 F. Supp. 2d 116 (E.D.N.Y. 2009). The Court hesitates to call these commonplace

 arrangements unenforceable in the FLSA context.

       In any event, the agreement between Cavalry and Fleet is not a typical

 indemnity agreement, in that it was not intended to shift a future liability. Rather,

 Cavalry and Fleet were both aware of a pending lawsuit and mutually agreed to

 share liability for it as part of their purchase agreement. Nothing about the

 agreement suggests that Cavalry was attempting to avoid its obligations under the

 FLSA. Indeed, absent the agreement, Fleet could arguably have been liable for the

 entire settlement amount under a theory of successor liability. See New York State

 Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 227 (2d Cir. 2014) (noting

 that successor liability can attach when “there was a consolidation or merger of

 seller and purchaser”).




                                           5
Case 1:14-cv-03676-FB-RLM Document 294 Filed 03/16/21 Page 6 of 6 PageID #: 1764




                                         III

       For the foregoing reasons, the Court sustains Borelli’s objection and, so,

 declines to adopt the R&R’s recommendation that its third-party complaint be

 dismissed. The matter is recommitted to Magistrate Judge Mann for further

 proceedings on Borelli’s motion for a default judgment on that complaint.

       SO ORDERED.



                                               _/S/ Frederic Block__________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
 Brooklyn, New York
 March 16, 2021




                                          6
